PROVOSTY, C. J.
The accused was convicted of having kept a blind tiger, and was sentenced to a fine of $301, and six months imprisonment in the parish jail in default of paying the fine, and has appealed.
[1] He moved to quash the bill of information against him on the ground that “it does not set out, charge or define any crime under the laws of the state of Lousiana.”
What was meant by this we are at a loss to know, as the case has not been argued, either orally or by brief, and the information charges the offense in the words of the statute. Act 8, p. 15, of Extra Session of 1915.
[2] There was a motion for new trial, based on the ground that the court had let in certain evidence over the objection of accused. But the record fails to show that a bill of exception was reserved to the overruling of the .objection.
Judgment affirmed.